Citation Nr: 0933885	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-25 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, 
Alabama



THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
private medical treatment provided by Northport Medical 
Center in Northport, Alabama, and the Radiology Clinic in 
Tuscaloosa, Alabama, from February 20, 2005, to February 21, 
2005.

2.  Entitlement to payment or reimbursement for the cost of 
private medical treatment provided by Northport Medical 
Center in Northport, Alabama, the Radiology Clinic in 
Tuscaloosa, Alabama, and West Alabama Emergency Physicians, 
on February 28, 2005.

3.  Entitlement to a motorized wheelchair or scooter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and June 2005 decisions of 
the Department of Veterans Affairs (VA) Medical Center in 
Tuscaloosa, Alabama, which denied the benefits sought on 
appeal.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.

In correspondence received in February 2006, the Veteran 
raised claims for entitlement to service connection for 
malignant melanoma, claimed as a residual of exposure to 
Agent Orange, and entitlement to clothing allowance.  These 
matters are referred to the appropriate agencies of original 
jurisdiction for appropriate action.

The issue of entitlement to a motorized wheelchair or scooter 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) (rated as 100 percent disabling); a 
spleenectomy (rated as 30 percent disabling); a fracture of 
the left neck of the scapula (rated as noncompensable); a 
fracture of the left clavicle (rated as noncompensable); and 
a scar on the right side of the face (rated as 
noncompensable).

3.  The Veteran received private medical care for left-sided 
abdominal pain at the Northport Medical Center in Northport, 
Alabama, and the Radiology Clinic in Tuscaloosa, Alabama, 
from February 20, 2005, to February 21, 2005.  

4.  Payment or reimbursement of the cost of the private 
medical care received on from February 20, 2005, to February 
21, 2005, was not authorized in advance by VA.

5.  A VA facility was feasibly available at the time the 
private medical care was rendered on February 20, 2005, and 
February 21, 2005.

6.  The Veteran received private medical care for abdominal 
pain in the left lower quadrant at the Northport Medical 
Center in Northport, Alabama, the Radiology Clinic in 
Tuscaloosa, Alabama, and West Alabama Emergency Physicians, 
on February 28, 2005.  

7.  Payment or reimbursement of the cost of the private 
medical care received on February 28, 2005, was not 
authorized in advance by VA.

8.  The care and services not previously authorized on 
February 28, 2005, were not rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health, and a VA facility was feasibly available at that 
time.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided by the Northport Medical Center in 
Northport, Alabama, and the Radiology Clinic in Tuscaloosa, 
Alabama, from February 20, 2005, to February 21, 2005, have 
not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).

2.  The criteria for payment or reimbursement for medical 
services provided by the Northport Medical Center in 
Northport, Alabama, the Radiology Clinic in Tuscaloosa, 
Alabama, and West Alabama Emergency Physicians, on February 
28, 2005, have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code.  The law 
pertaining to the duty to notify and to assist and its 
implementing regulations are arguably not applicable to such 
claims.  There is no indication in the notice provisions that 
Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code. See 38 C.F.R. §§ 17.123-17.132; c.f. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 
18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.

Letters were sent to the Veteran in June 2005 and July 2005 
indicating that VA regulations are very specific concerning 
payment for unauthorized medical services.  The letters 
explained that in order to authorize payment all the 
treatment must have been rendered for an adjudicated service-
connected disability or a condition associated with and held 
to be aggravating a service connected-disability; for any 
disability if the veteran is rated permanently and totally 
disabled due to a service-connected disability; or, for any 
condition of a veteran who is participating in a vocational 
rehabilitation program.  It was also noted that the treatment 
must have been rendered in an emergency of such nature that 
delay would have been hazardous to life or health and that VA 
facilities were not feasibly available to provide the 
required care.  The July 2005 statements of the case (SOC) 
informed the Veteran of the reasons for the denial of his 
application, such that a reasonable person would have known 
of the evidence that was needed to substantiate his claims.  
Further, the SOC specifically provided him with the pertinent 
laws and regulations.  

Moreover, the Board finds that the Veteran has demonstrated 
that he has actual knowledge of the evidence necessary to 
substantiate the claims for the payment or reimbursement of 
private medical expenses.  In this regard, the Veteran and 
his representative have expressed an understanding of the 
laws and regulations governing the appeal through written 
statements and arguments.  The Veteran specifically contended 
in his July 2005 substantive appeals that he is permanently 
and totally disabled and that the emergency rooms at the VA 
Medical Centers in Tuscaloosa, Alabama, and Birmingham, 
Alabama, were unavailable.  These contentions clearly 
indicate that he had knowledge of the evidence necessary to 
substantiate his claims.  In addition, the Veteran's 
representative submitted a brief in July 2009 in which he 
included the provisions of 38 C.F.R. § 17.120.  Therefore, 
the Board concludes that this is a case where the Veteran 
been shown to have actual knowledge, and any notice error did 
not affect the essential fairness of the Board's decision.  
The appellant and his representative have demonstrated actual 
knowledge of, and have acted on, the information and evidence 
necessary to substantiate the pending claims, and a 
reasonable person could be expected to understand from the 
notice what was needed. See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO).   As the Veteran is demonstrably aware of what he needs 
to present in order to prevail in this claim, no benefit 
would accrue to him by providing him with additional notice 
regarding such evidence and information.  Accordingly, the 
Board finds no prejudice to the appellant with respect to 
notice in proceeding with the issuance of a final decision.   

The Board also notes that the relevant and probative evidence 
consists of evidence regarding the Veteran's entitlement to 
reimbursement or payment of the cost of private medical care.  
That evidence, including the Veteran's private medical 
records dated in February 2005, is associated with the claims 
file.  Three VA physicians also reviewed the evidence of 
record and rendered medical opinions in June 2005.  In 
addition, the Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the Veteran and his 
representative had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The record is complete 
regarding the claim for reimbursement or payment of the cost 
of private medical care and that matter is ready for 
appellate review.

The Board concludes that the requirements for the fair 
development of the appeal have been met in this case.  There 
is no outstanding evidence, and this case does not turn on a 
medical question for which an additional opinion would be 
necessary.

Law and Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the Act.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; (2) 
For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature, 
resulting from a service-connected disability; (4) For 
any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.48(j); 
and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008). Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.   

The Board will consider and apply the amended versions of 
38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.  However, there is no prejudice to the Veteran in 
the Board's applying the law as revised, since the outcome of 
this case does not turn on whether or at what time safe 
transfer to a VA facility was feasible, or whether 
reimbursement was discretionary or mandatory.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This is because 
transportation between private and VA facilities was not at 
issue in this matter, and the claim was denied because the 
criteria for reimbursement were not met, so that VA had no 
discretion as to whether to award the benefit sought on 
appeal.  

I.  February 21, 2005

In this case, the Veteran sought private medical treatment 
for left-sided abdominal pain at the Northport Medical Center 
in Northport, Alabama, and the Radiology Clinic on the night 
of February 20, 2005, and morning of February 21, 2005.  At 
the outset, the Board notes that the Veteran has not alleged 
that VA contracted with Northport Medical Center in 
Northport, Alabama, or the Radiology Clinic in Tuscaloosa, 
Alabama for his medical treatment, and there is no indication 
that VA authorization was obtained prior to this particular 
admission, or within 72 hours thereafter, for the medical 
services provided to the Veteran for which he is now seeking 
payment or reimbursement.  Accordingly, the Board finds that 
prior authorization for the private medical treatment 
received on February 20, 2005, and February 21, 2005, was not 
obtained.  Thus, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.

The Board notes that service connection has been established 
for PTSD (rated as 100 percent disabling); a spleenectomy 
(rated as 30 percent disabling); a fracture of the left neck 
of the scapular (rated as noncompensable); a fracture of the 
left clavicle (rated as noncompensable); and, a scar on the 
right side of the face (rated as noncompensable).  His 
treatment on February 20, 2005, and February 21, 2005, was 
not for a service-connected disability.  Rather, he was 
treated for left-sided abdominal pain.  Indeed, two VA 
physicians indicated in June 2005 that the treatment was not 
for a service-connected disability.  Consequently, the 
treatment was also not for a non-service-connected disability 
having aggravated a service-connected disability.  
Additionally, there is no evidence that the Veteran is 
participating in a rehabilitation program. 

Notwithstanding the foregoing, the Board notes that the 
Veteran is assigned a 100 percent disability evaluation for 
PTSD.  Thus, the Veteran has total disability permanent in 
nature resulting from a service-connected disability.  
Accordingly, the Board concludes that the Veteran has met the 
requirements under 38 C.F.R. § 17.120(a).

Nevertheless, the provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive. See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board must also address sections (b) and (c) of 38 
C.F.R. § 17.120.

The first question is whether the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  An emergency is defined as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (citations omitted) (emphasis in original).  The Board 
notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  See 38 C.F.R. § 
17.1002(b).  Although certainly not a binding definition when 
considering reimbursement under 38 C.F.R. § 17.120, it does 
provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

For the treatment at issue on February 20 to February 21, 
2005, the medical evidence does establish that the medical 
treatment at issue could have been viewed as emergent at the 
time.  Private medical records dated late on the night of 
February 20, 2005, document the Veteran as having left-sided 
abdominal pain that began one day earlier, and he complained 
of diarrhea and nausea.  He also reported having a syncopal 
episode from pain earlier that night.  A physical examination 
found the Veteran to be alert and not in any apparent 
distress.   His abdomen was soft with normal bowel sounds and 
there was no organomegaly or pulsatile mass.  His chemical 
blood count, chemistries, and urinalysis were also normal.  
Following the examination, the Veteran was assessed as having 
acute abdominal pain, and he was sent home in a stable 
condition.  A CT scan was scheduled for the following morning 
on February 21, 2005.

Thus, the Veteran waited one day before seeking treatment and 
was not in any apparent distress at the time of his physical 
examination.  Two VA physicians also indicated in June 2005 
that there was not an emergency situation at that time.  
However, the Board also notes that the Veteran had previously 
undergone a splenectomy, and he reported having a syncopal 
episode earlier that night.  "Syncope" is a temporary 
suspension of consciousness due to a generalized cerebral 
ischemia; a faint or swoon.  "Ischemia" is deficiency of 
blood in part of the human body. See Dorland's Illustrated 
Medical Dictionary 861, 1622 (28th ed., 1994).

As previously noted, the Veteran's treatment does not need to 
be actually proven emergent, but rather it is sufficient that 
the initial evaluation be for symptoms of sufficient severity 
that a prudent lay person would reasonably expect that 
medical attention was necessary.  Based on the foregoing, the 
Board concludes that the Veteran was treated for a condition 
of such a nature that a prudent layperson could have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Thus, 
the provisions of 38 C.F.R. § 17.1002(b) are met.

Nevertheless, the other pertinent inquiry in this case is, 
under 38 C.F.R. § 17.1002(c), whether a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson. 

"Feasibly available" is not defined in the relevant statute 
or regulation. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities. 38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center. See 
38 C.F.R. § 17.1002(c).

In this case, the evidence of record establishes that a VA 
medical facility was feasibly available to provide the 
Veteran with medical treatment on February 20, 2005, and 
February 21, 2005.  The Board does observe the Veteran's 
contention that the emergency room was shut down at the VA 
Medical Centers in Tuscaloosa, Alabama, and Birmingham, 
Alabama.  However, it is a matter of public record that the 
emergency room in Birmingham continues to operate 24 hours a 
day, 365 days a year.  The Veteran appears to at least 
partially acknowledge this fact, or at least express a lack 
of full knowledge, insofar as he wrote on one July 2005 VA 
Form 9 that "VA has shut down our ER Birmingham VA ER same 
way," but in another July 2009 VA Form 9 that "ER at VA TUS 
is shout down, ER in Birmingham abo[u]t same way."  The 
heart of the Veteran's contentions appears to be 
dissatisfaction with or distrust of VA medical care, such as 
when he wrote in a July 2005 VA Form 9, "As I said in 
othe[r] appeal my problems is because of VA doctors in TUS VA 
and fee basis that don't know the[i]r job."  The Board notes 
that no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  Two VA physicians reviewed 
the evidence of record in June 2005 and stated that a VA 
facility was feasibly available to provide the services.  The 
Board finds this to be probative evidence of greater 
credibility and weight than the Veteran's assertions, in 
which he appears to have attempted to gloss over, or at the 
very least make assertions without adequate knowledge, as to 
whether the VA emergency room in Birmingham, Alabama, 
continues to operate.  Further, with respect to the CT scan 
performed on February 21, 2005, one of the VA physicians 
noted that it was not performed in the emergency room, but 
rather on the morning following his discharge.  The other VA 
physician also stated that the CT scan could have been 
performed at a VA facility.  There is no evidence of record 
indicating that VA or other Federal facilities were not 
feasibly available and that an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.

Moreover, the private medical records do not indicate that VA 
was ever contacted.   The Board again notes that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.  Based on the foregoing, the 
Board concludes that a VA medical facility was feasibly 
available to provide the treatment in question. 

Accordingly, the Board finds that the Veteran is not eligible 
to receive reimbursement for the reasonable value of the 
treatment in question under the provisions of 38 U.S.C.A. § 
1725.  For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, and there is no 
reasonable doubt to resolve in his favor.  Accordingly, the 
Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  February 28, 2005

In this case, the Veteran also sought treatment for pain in 
the left lower quadrant of his abdomen on February 28, 2005.  
Initially, the Board notes that the Veteran has not alleged 
that VA contracted with Northport Medical Center in 
Northport, Alabama; the Radiology Clinic in Tuscaloosa, 
Alabama; and, West Alabama Emergency Physicians for his 
medical treatment, and there is no indication that VA 
authorization was obtained prior to this particular 
admission, or within 72 hours thereafter, for the medical 
services provided to the Veteran for which he is now seeking 
payment or reimbursement.  Accordingly, the Board finds that 
prior authorization for the private medical treatment 
received on February 28, 2005, was not obtained.  Thus, the 
issue on appeal must be decided in light of the requirements 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA. 

As previously discussed, the Veteran is assigned a 100 
percent disability evaluation for PTSD.  Thus, the Veteran 
has a total disability permanent in nature resulting from a 
service-connected disability.  Accordingly, the Board 
concludes that the Veteran has met the requirements under 38 
C.F.R. § 17.120(a).  Nevertheless, the Board must also 
address sections (b) and (c) of 38 C.F.R. § 17.120.

The first question is whether the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  In this case, the medical evidence does not 
establish that the medical treatment at issue provided was 
emergent.  Private medical records dated on February 28, 
2005, document the Veteran as having been diagnosed with 
diverticulitis seven days earlier and having been seen by VA 
five days earlier at which time he was prescribed medication.  
It was noted that his symptoms had not improved and that he 
was experiencing difficulty with bowel movements.  He also 
reported that his abdominal pain had begun a couple days 
earlier.  Following a physical examination, the Veteran was 
diagnosed with acute abdominal pain and a history of 
diverticulitis.  It was noted that his condition had improved 
and was stable, and he was discharged on the same day.  

While the medical treatment the Veteran underwent may have 
been medically necessary, nothing in the record reflects that 
the Veteran's condition was emergent.  Rather, the record 
reflects that the Veteran had been seen seven days earlier 
for diverticulitis, was prescribed medication from VA five 
days earlier, and stated that his abdominal pain began a 
couple of days earlier.  As such, it does not appear that the 
condition was a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action.  Instead, 
the Veteran waited before seeking further treatment.  
Moreover, a VA physician signed a form in June 2005 
indicating that the Veteran's condition on February 28, 2005, 
was not an emergency situation.  There is no evidence showing 
otherwise.  Based on the foregoing, the Board concludes that 
the Veteran was not treated for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  

Moreover, even assuming for the sake of argument that the 
medical treatment at issue could have been viewed as emergent 
at the time, the other pertinent inquiry in this case is, 
under 38 C.F.R. § 17.1002(c), whether a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson. 

In this case, the evidence of record establishes that a VA 
medical facility was feasibly available to provide the 
Veteran with medical treatment on February 28, 2008.  As 
discussed above, the Veteran has contended that the emergency 
room was shut down, or was "abo[u]t the same way" as shut 
down, at the VA Medical Center in Birmingham, Alabama.  The 
Veteran appears to acknowledge this fact insofar as he wrote 
on one July 2005 VA Form 9 that "VA has shut down our ER 
Birmingham VA ER same way," and in another July 2009 VA Form 
9 that "ER at VA TUS is shout down, ER in Birmingham abo[u]t 
same way."  From these writings, it appears that the Veteran 
was aware that the VA emergency room in Birmingham, Alabama, 
was still operating, but would only indirectly acknowledge 
this fact; or at the very least, made the assertion that the 
emergency room had shut down or was about the same way as 
shut down without adequate knowledge.  The heart of the 
Veteran's contentions appears to be dissatisfaction with or 
distrust of VA medical care, such as when he wrote in a July 
2005 VA Form 9, "As I said in othe[r] appeal my problems is 
because of VA doctors in TUS VA and fee basis that don't know 
the[i]r job."  The Board notes that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130 (2008).  A VA physician reviewed the evidence of 
record and indicated that a VA facility was feasibly 
available to provide the services.  The Board finds this to 
be probative evidence of greater credibility and weight than 
the Veteran's assertions, in which he appears to have 
attempted to gloss over, or at the very least make assertions 
without adequate knowledge, as to whether the VA emergency 
room in Birmingham, Alabama, continues to operate.  There is 
no evidence of record indicating that VA or other Federal 
facilities were not feasibly available and that an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical.

Moreover, the private medical records do not indicate that VA 
was ever contacted, despite a notation in the treatment 
records that the Veteran had previously gone to VA for 
medications earlier that month.   The Board notes that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.  Based on the foregoing, the 
Board concludes that a VA medical facility was feasibly 
available to provide the treatment in question. 

Accordingly, the Board finds that the Veteran is not eligible 
to receive reimbursement for the reasonable value of the 
treatment in question under the provisions of 38 U.S.C.A. § 
1725.  For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, and there is no 
reasonable doubt to resolve in his favor.  Accordingly, the 
Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the medical treatment at issue provided was not emergent 
and that a VA facility was feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).







(Continued on next page)



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Northport Medical Center in 
Northport, Alabama, and the Radiology Clinic in Tuscaloosa, 
Alabama, from February 20, 2005, to February 21, 2005, is 
denied.

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Northport Medical Center in 
Northport, Alabama, the Radiology Clinic in Tuscaloosa, 
Alabama, and West Alabama Emergency Physicians, on February 
28, 2005, is denied.


REMAND

Reason for Remand:  To issue a statement of the case.

The Board notes that the Veteran's claim for entitlement to a 
motorized wheelchair or scooter was denied in an August 2006 
decision by the Durable Medical Equipment Committee at the VA 
Medical Center in Tuscaloosa, Alabama.  The Veteran 
subsequently submitted a statement during the same month in 
which he disagreed with that decision.  To date, however, the 
VA Medical Center has not issued a statement of the case 
(SOC) in response to what has been construed as the Veteran's 
notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the VA 
Medical Center an opportunity to cure this defect.  
Thereafter, the VA Medical Center should return the claims 
file to the Board only if the veteran perfects his appeal in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The VA Medical Center in Tuscaloosa, 
Alabama, should issue a statement of the 
case addressing the issue of entitlement 
to a motorized wheelchair or scooter.  
The statement of the case should include 
a discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
Veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The VA Medical Center should 
advise the Veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


